Citation Nr: 0601821	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-00 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction in the evaluation of non-Hodgkin's 
lymphoma (NHL) from 100 percent to noncompensable (0 percent) 
from April 1, 2002, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
October 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that reduced the evaluation for NHL from 100 percent to 
0 percent, effective April 1, 2002.

The veteran and his spouse testified at a Board hearing held 
at the RO in March 2005.  A transcript (T) of the hearing has 
been associated with the claims file.  In June 2005, the 
Board remanded the case to the RO for further development.  
The case was recently returned to the Board. 


FINDINGS OF FACT

1.  The RO rating decision in June 1999 granted service 
connection for NHL and assigned a 100 percent schedular 
evaluation from May 14, 1999.

2.  The competent and probative medical evidence shows that 
the veteran completed the treatment phase for NHL in April 
1999 and that NHL has been in remission with no local 
recurrence or metastasis shown on examinations since March 
2001.


CONCLUSION OF LAW

The criteria for reduction in the schedular evaluation of NHL 
from 100 percent to 0 percent from April 1, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 
3.105, 4.31, 4.117, Diagnostic Code 7715 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The June 2001 and January 2002 rating decisions, the January 
2003 statement of the case (SOC), and the March 2004 and 
September 2005 supplemental statements of the case (SSOCs) 
apprised the veteran of the information and evidence needed 
to substantiate his claim, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, the SOC and SSOCs read together informed 
the veteran of the provisions of the VCAA and advised him to 
identify any evidence in support of his claim that had not 
been obtained.  

Collectively the SOC and SSOCs advised him of the evidence he 
needed to submit to show that he was entitled to continuation 
of the 100 percent evaluation for NHL.  The SOC and the SSOCs 
specifically informed him that VA would obtain pertinent 
federal records.  He was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claims 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claims.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  The Board notes that the VCAA 
regulations contained in the September 2005 SSOC did provide 
a direct reference to this element.  Overall, the 
correspondence invited him to submit or identify any evidence 
he felt pertained to his claim, which is essentially a 
statement of the fourth content element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly or 
explicitly is harmless error.   See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) noting the factors of essential fairness 
of the adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
his NHL to determine if the disease was active, recurrent or 
metastatic and whether he was in the treatment phase.  The RO 
obtained additional VA treatment records and private 
treatment records the veteran identified.  The veteran also 
had a Board hearing.  Thus the Board finds the development is 
adequate when read in its entirety and that it satisfied the 
directive in the Board remand and the obligations established 
in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim that the 100 percent evaluation for 
NHL should not have been reduced to 0 percent.  VA's duty to 
assist the veteran in the development of the claim has been 
satisfied and the Board will turn to a discussion of the 
issue on the merits.

Analysis

The RO received the veteran's application for service 
connection of NHL on May 14, 1999, and the evidence 
supporting the claim showed he completed the sixth cycle of 
chemotherapy in mid April 1999.  Under the applicable rating 
criteria, the RO in the June 1999 rating decision assigned an 
initial 100 percent evaluation for NHL from May 14, 1999.  
The veteran's initial rating was assigned in accordance with 
the rating scheme for NHL effective late in 1995 that 
provided a 100 percent evaluation with active disease or 
during a treatment phase that would continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination, with any change in evaluation based upon that or 
any subsequent examination subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, the rating is based on residuals.  See 60 Fed. 
Reg. 49225-49228 (Sept. 22, 1995).

In accord with the regulatory guidelines, the RO requested 
the mandatory VA examination.  The RO decision in March 2000 
to continue the 100 percent schedular evaluation was 
supported with a VA examiner's diagnosis in February 2000 of 
NHL that was stable but not in remission based upon the 
recent diagnostic radiology reports of record from December 
1999.  Then, in June 2001 the RO proposed to reduce the 100 
percent rating for NHL to 0 percent based upon the March 2001 
VA examination that found NHL in remission and without 
extension.  The June 2001 rating decision included a separate 
20 percent evaluation for deep vein thrombosis of the right 
lower extremity as secondary to NHL.  The January 2002 rating 
decision imposed the reduction from April 2002.  Thereafter, 
reexamination in outpatient reports noted NHL in remission in 
July 2003 and February 2004, and VA physician in March 2004 
confirmed the veteran appeared to be in remission for NHL.  A 
VA examiner in May 2004 stated the claims file showed no 
evidence of recurrence of NHL or residuals from chemotherapy 
for NHL.  The veteran's hearing testimony in March 2005 
confirmed remission through recent follow-up treatment (T 3-
5, 12-13).  Thereafter, the VA examiner in July 2005 reported 
NHL in remission and stated the claims file and clinical 
records were reviewed.

Although the representative argues that that the reduction 
procedures were not followed, the record shows the RO clearly 
complied with the applicable reduction provisions.  As VA 
explained when it revised the rating scheme for NHL in 1995, 
there cannot be a reduction at six months because the process 
of reevaluation does not begin until that time.  The first 
step is a VA examination six months after completion of 
treatment, as occurred in this case, and if the results of 
that or any subsequent examination warrant a reduction in 
evaluation, the reduction will be implemented under the 
provisions of 38 CFR 3.105(e).  The July 2001 notice served 
to advise the veteran of the proposed reduction and the 
reduced evaluation did not take effect until an additional 60 
days had passed following a January 2002 rating decision.  As 
VA stated in the supplemental information with the revised 
regulation, the rule offers the veteran more contemporaneous 
notice of any proposed action and expands the veteran's 
opportunity to present evidence shown that the proposed 
action should not be taken.  See 60 Fed. Reg. at 49227.  
Indeed, in response to the proposed reduction the veteran 
submitted drug prescription information but there was no 
evidence of locally recurrent NHL or metastasis to continue 
the 100 percent evaluation.  

Although the representative argues that the provisions of 
38 C.F.R. § 3.344 apply, that regulation has a limited 
application to ratings that were in effect at least five 
years, a threshold element that is not present in this case, 
and the caselaw cited in support of its application is 
clearly distinguished from the situation in this case.  
Furthermore, the provisions of section 3.343 regarding the 
reduction of total disability evaluations are preempted 
through the express direction in the rating schedule that 
section 3.105 will govern a reduction in the 100 percent 
evaluation of NHL.  In addition the veteran received the 100 
percent evaluation based upon treatment for active NHL and 
the treatment phase.  The treatment phase required six 
courses of chemotherapy through the Cancer & Blood Disease 
Center and other treatment including radiology evaluations at 
Reid Hospital through early in 1999.  The provisions of 
section 3.343 exclude from its application a reduction of a 
total disability rating awarded in such circumstances.  The 
narrow question in this appeal is the termination of the 100 
percent evaluation for NHL which must be reduced to 0 percent 
in the absence of local recurrence or metastasis.  There is 
no interval rating in the diagnostic code and the rating 
scheme does not refer to another applicable code in section 
4.117 to rate residuals by analogy.  Thus, with the evidence 
clearly showing the veteran's NHL in remission since at least 
March 2001 and that he completed treatment early in 1999, 
there is no basis for continuation of the 100 percent 
evaluation for NHL.  Any residuals are rated according to the 
system affected, such as in this case with the rating he 
receives for deep vein thrombosis. 

As noted in the June 2005 Board decision, the veteran had 
claimed service connection for Guillain-Barre syndrome as a 
residual of NHL and the record shows the matter was recently 
referred to the RO.  In any event, the recognition of 
manifestations as residuals and/or the rating of residuals 
are not before the Board in this appeal.  Such ratings are 
not intertwined with the reduction on the 100 percent 
evaluation for NHL since the continuation of that rating is 
permitted in limited circumstances which are not shown in 
this case and no other rating than 0 percent is available for 
NHL in the rating scheme.  See also 38 C.F.R. § 4.31. 


ORDER

The reduction in the evaluation of NHL from 100 percent to 0 
percent from April 1, 2002, was proper.  The appeal is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


